Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-19-2005

Coles v. Folino
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2669




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Coles v. Folino" (2005). 2005 Decisions. Paper 96.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/96


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-2669


                                 BERNARDO COLES,

                                                Appellant

                                           v.

                         LOUIS S. FOLINO; THE DISTRICT
                         ATTORNEY OF THE COUNTY OF
                        BERKS; THE ATTORNEY GENERAL
                             OF THE STATE OF PA



                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 03-cv-04227)
                      District Judge: Honorable Charles R. Weiner


                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 30, 2005

                     Before: ALITO, and AMBRO, Circuit Judges
                              RESTANI,* Chief Judge

                          (Opinion filed December 19, 2005)


                                       OPINION


       * Honorable Jane A. Restani, Chief Judge, United States Court of International
Trade, sitting by designation.
AMBRO, Circuit Judge

       Bernardo Coles appeals an order of the United States District Court for the Eastern

District of Pennsylvania denying his habeas corpus petition filed pursuant to 28 U.S.C. §

2241. For reasons provided below, we affirm the decision of the District Court.

                    I. Factual Background and Procedural History

       At the close of a jury trial in the Berks County Court of Common Pleas on October

7, 1988, Coles was convicted of robbery, attempted murder, criminal conspiracy, firearms

carried without a license, aggravated assault, simple assault, theft, and receiving stolen

property. As a result of those convictions, the trial judge sentenced Coles to an aggregate

term of seventeen and a half years to thirty-five years incarceration. He timely filed a

notice of appeal to the Superior Court of Pennsylvania. Coles then filed a pro se petition

for relief under Pennsylvania’s Post Conviction Relief Act (PCRA), 42 Pa. C.S.A. § 9541

et seq. He voluntarily dismissed his PCRA petition as his direct appeal was still pending.

The Superior Court of Pennsylvania affirmed the judgment of Coles’ sentence and no

further direct appellate review was sought.

       Coles then filed an amended PCRA petition. After numerous changes in appointed

counsel and multiple addenda and amendments to his PCRA petition for relief, Coles

filed a federal habeas petition. The United States District Judge adopted the Magistrate

Judge’s Report and Recommendation and dismissed the petition on August 26, 1994.



                                              2
       Returning back to Commonwealth courts, on April 18, 2000, and subsequent to

several additional changes in counsel and amended pleadings, Coles filed an Amended

Revised Post Conviction Petition in the Berks County Court of Common Pleas.

Following an evidentiary hearing, it denied that petition. On appeal, the Superior Court

of Pennsylvania affirmed that decision and the Supreme Court of Pennsylvania denied

Coles’ request for allowance of appeal.

       Coles then filed another petition for a writ of habeas corpus in federal district

court raising several claims of ineffective assistance of counsel. On May 19, 2004, the

District Court entered a Memorandum Opinion and Order denying the relief sought in the

petition but granting the issuance of a certificate of appealability as to all issues raised.

This appeal followed.

                         II. Jurisdiction and Standard of Review

       The District Court had jurisdiction under 28 U.S.C. §§ 2241 and 2254 and we

exercise jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. Because the District Court

ruled on Coles’ habeas petition without conducting an evidentiary hearing, our review of

the District Court’s decision is plenary. See Jacobs v. Horn, 395 F.3d 92, 99 (3d Cir.

2005) (citing Marshall v. Hendricks, 307 F.3d 36, 50 (3d Cir. 2002)).

       We apply the same standards as the District Court, as mandated by the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”):

       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to


                                            3
       any claim that was adjudicated on the merits in State court proceedings
       unless the adjudication of the claim –
       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or
       (2) resulted in a decision that was based on an unreasonable determination
       of the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d); Jacobs, 395 F.3d at 99; Marshall, 307 F.3d at 50. A federal habeas

court must presume that a state court’s findings of fact are correct. 28 U.S.C. §

2254(e)(1). The petitioner bears the burden of rebutting the presumption of correctness

by clear and convincing evidence. Id.

       A state court decision is contrary to Supreme Court precedent under § 2254(d)(1)

where the state court reached a “‘conclusion opposite to that reached by [the Supreme]

Court on a question of law or if the state court decides a case differently than [the

Supreme] Court has on a set of materially indistinguishable facts.’” Marshall, 307 F.3d at

51 (quoting Williams v. Taylor, 529 U.S. 362, 413 (2000)). A state court decision is an

unreasonable application under § 2254(d)(1) if the court “identifies the correct governing

legal rule from the Supreme Court’s cases but unreasonably applies it to the facts of the

particular case or if the state court either unreasonably extends a legal principle from the

Supreme Court’s precedent to a new context where it should not apply or unreasonably

refuses to extend that principle to a new context where it should apply.” Gattis v. Snyder,

278 F.3d 222, 228 (3d Cir. 2002) (citing Williams, 529 U.S. at 407).

       AEDPA’s deferential standards of review do not apply “unless the federal claim



                                              4
‘was adjudicated on the merits in State court proceedings’ 28 U.S.C. § 2254(d).” In cases

where the AEDPA standards of review do not apply, federal habeas courts apply

pre-AEDPA standards of review. Id. Prior to AEDPA, federal habeas courts conducted a

de novo review over pure legal questions and mixed questions of law and fact. Appel v.

Horn, 250 F.3d 203, 210 (3d Cir. 2001). In such circumstances, the state court’s factual

determinations are still presumed to be correct, rebuttable upon a showing of clear and

convincing contrary evidence under § 2254(e)(1). Id.

                                       III. Analysis

       On appeal, Coles challenges the District Court’s denial of habeas relief on the

following claims of ineffective assistance of trial counsel:

(1) Failure to obtain Alexander Ramsey’s statement prior to trial;
(2) Failure to object when Ramsey read his prior statement into the record;
(3) Failure to object when the prosecution allegedly “vouched” for Ramsey’s credibility;
(4) Failure to object to or move for a mistrial based upon the prosecution’s reference to
Coles’ incarceration;
(5) Failure to disclose a potential conflict of interest and secure Coles’ waiver of that
conflict; and
(6) Failure to call Joseph Clayton Harris Lightfoot as a defense witness.

       Ordinarily, to prevail on an ineffective assistance of counsel claim, a habeas

petitioner must satisfy the two-part test articulated in Strickland v. Washington, 466 U.S.

668 (1984). First, a defendant must demonstrate that “counsel’s representation fell below

an objective standard of reasonableness,” with reasonableness being judged under

professional norms prevailing at the time counsel rendered assistance.” Id. at 688.

Second, if counsel was deficient, “the defendant must show that there is a reasonable


                                              5
probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. at 694. Thus, under Strickland, “any

deficiencies in counsel’s performance must be prejudicial to the defense in order to

constitute ineffective assistance under the Constitution.” Id. at 692.

       Under Pennsylvania law,

       [t]here are three elements to a valid claim of ineffective assistance.
       [Commonwealth courts] inquire first whether the underlying claim is of arguable
       merit; that is, whether the disputed action or omission by counsel was of
       questionable legal soundness. If so, [the court] ask[s] whether counsel had any
       reasonable basis for the questionable action or omission which was designed to
       effectuate his client’s interest. If he did, [the] inquiry ends. If not, the appellant
       will be granted relief if he also demonstrates that counsel’s improper course of
       conduct worked to his prejudice, i.e., had an adverse effect upon the outcome of
       the proceedings.

Commonwealth v. Davis, 541 A.2d 315, 318 (Pa. 1988). To establish prejudice, the

defendant must show that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Commonwealth v. Pierce, 527 A.2d 973, 974 (Pa. 1987). Moreover, there is a

presumption that counsel acted effectively and the burden is on the defendant to

demonstrate otherwise. Id.

       In this case, the trial court held, and the Superior Court affirmed, that Coles failed

to establish a claim under Pennsylvania’s standard for ineffective assistance of counsel.

Applying the federal Strickland standard to the PCRA factual determinations, the District



                                               6
Court reached the same conclusion. Our review of the record convinces us that Coles has

failed to establish either that the performance of trial counsel was deficient or that he

suffered any prejudice.

       Coles alleges that trial counsel was ineffective for (1) failing to object to the

prosecution calling Alexander Ramsey as a witness and (2) allowing the introduction of

Ramsey’s written statement because the Commonwealth had not disclosed to defense

counsel prior to trial that Ramsey was a potential witness. The PCRA court held that any

objection would have been meritless because the Commonwealth was not required under

the discovery rules to provide either the names of witnesses who were not eyewitnesses to

the crime or statements given by individuals who were not eyewitnesses. See Pa. R.

Crim. P. 305(B)(1) & (2); Commonwealth v. Buehl, 508 A.2d 1167, 1180 (Pa. 1967)

(holding that defendants are not entitled to statements of prosecution witnesses in

advance of trial where witnesses were not eyewitnesses). It is undisputed that Ramsey

was a jailhouse informant, not an eyewitness. Thus, the prosecution was under no

obligation to disclose that it planned to call Ramsey. Moreover, while it is impermissible

to use a written statement to substantiate a witness’s trial testimony, Commonwealth v.

Swint, 412 A.2d 507, 511-12 (Pa. 1980), Ramsey simply could have recounted the

information he provided the trooper who took his written statement, effectively admitting

the same information contained in that statement. Alternatively, if he had trouble

recalling the information in his statement, it could have been used to refresh his



                                              7
recollection. Commonwealth v. Kendig, 257 A.2d 354, 355-56 (Pa. Super. Ct. 1969).1

Therefore, nothing suggests that Coles was prejudiced by defense counsel’s failure to

object to Ramsey’s appearance or the admissibility of the contents of his written

statement.

       Mr. Coles also asserts that trial counsel was ineffective for failing to object or

move for a mistrial when the prosecution asked Ramsey questions in an attempt to bolster

his trustworthiness and for failing to object when the Commonwealth allegedly

improperly “vouched” for Ramsey during closing argument. These contentions are

unpersuasive. The prosecution is entitled to rehabilitate a witness following defense

counsel’s attack on that witnesses’s credibility on cross-examination. Commonwealth v.

Sneed, 526 A.2d 749, 754-56 (Pa. 1987) (holding Commonwealth may introduce

polygraph results to rehabilitate a witness subsequent to defense counsel’s credibility

attack). The record establishes that it was only after defense counsel cross-examined

Ramsey regarding his bail status that the prosecutor attempted to rehabilitate him on

redirect. Moreover, it is permissible for a prosecutor to comment on a witness’s

credibility during closing argument so long as no personal opinions are expressed.



       1
        As contended by the Commonwealth, Ramsey’s written statement would have
been admissible under several other scenarios as well. For instance, if Ramsey could not
recall making the statement at all, it could be admitted as evidence under the “past
recollection recorded” exception to the hearsay rule. Commonwealth v. Cargo, 444 A.2d
639 (Pa. 1982). Alternatively, the statement could have been admitted on redirect
examination in an effort to rehabilitate Ramsey because trial counsel attacked his veracity
during cross-examination. Commonwealth v. Koehler, 737 A.2d 225 (Pa. 1999).

                                              8
Commonwealth v. Barren, 462 A.2d 233, 235 (Pa. 1983). Accordingly, any objection

raised by defense counsel during Ramsey’s redirect testimony or during the prosecution’s

closing argument on the basis that the prosecution was impermissibly “vouching” for

Ramsey would have been overruled.

       Coles next contends trial counsel was ineffective for failing to object or move for a

mistrial when several references were made during his trial proceedings regarding the fact

that he was incarcerated. This is because the admission of testimony that details (or from

which the jury could reasonably infer) past criminal conduct on the part of the defendant

is reversible error. Commonwealth v. Martin, 387 A.2d 835, 838 (Pa. 1978). However,

where the defendant’s confinement is the result of the case on trial, such references are

not improper. Commonwealth v. Coppenhefer, 719 A.2d 242, 253 (Pa. 1998). The record

makes clear that all references made during trial regarding Coles’ jail time concerned his

incarceration for the current case as opposed to confinement for some prior criminal

activity. Thus, those references were not improper and defense counsel was not

ineffective for failing to object to them during the course of the trial proceedings.

       Coles further argues that trial counsel was ineffective by failing to disclose that he

was representing Ramsey at the same time he was representing Coles and/or by failing to

seek and obtain the informed consent of Coles regarding the dual representation and/or by

failing to withdraw from representation. Trial counsel entered his appearance for Coles

on May 2, 1988. He had previously entered his appearance for Commonwealth witness



                                              9
Ramsey on April 8, 1988 and withdrew on July 12, 1988 when another attorney entered

an appearance on Ramsey’s behalf. Therefore, it is accurate that trial counsel represented

both Coles and Ramsey for a brief period of time. It is also undisputed, however, that

trial counsel did not represent Ramsey on October 6-7, 1988, when he cross-examined

Ramsey. Moreover, trial counsel was unaware that Ramsey would eventually be called to

testify against Coles at the time of dual representation because the prosecution never

disclosed to defense counsel that Ramsey would be called prior to Coles’ trial. Thus,

Coles has failed to establish any live conflict of interest.

       As acknowledged by the Pennsylvania courts in this matter, Rule 1.9 of the Rules

of Professional Conduct requires counsel to refrain from using information from a former

client to assist a current client to the former client’s advantage. Here, however, no

information gathered during trial counsel’s representation was used on cross-examination.

Thus, Rule 1.9 was not violated. Indeed, had trial counsel used information gathered

during his representation of Ramsey during cross, such a violation of Rule 1.9 necessarily

would have worked to Coles’ advantage because at the time trial counsel was attempting

to discredit Ramsey. For these reasons, Coles cannot demonstrate that the outcome of the

proceedings would have been different but for trial counsel’s brief period of dual

representation. Thus, the District Court properly denied habeas relief on this issue.

       Coles’ final argument is that trial counsel provided ineffective assistance by

calling Lightfoot as a defense witness in light of the fact that his testimony incriminated



                                               10
Coles. At trial, Lightfoot testified that he is Coles’ half-brother and that, on the night of

the crime, he overheard Coles telling Wendall Saunders, “you should not have shot that

man.” Lightfoot thus presented testimony that Saunders – not Coles – was the individual

responsible for the attempted murder of the victim at the crime scene. Coles’ theory of

the case was that he did not commit, but rather Saunders committed, the crimes of which

Coles was accused. Moreover, although Lightfoot’s testimony indicated to the jury that

Coles was present when the victim was shot, this evidence had already been presented to

the jury by the victim. Because defense counsel had a reasonable basis for calling

Lightfoot (that is, to establish that Saunders was the triggerman) and any inculpatory

testimony provided by Lightfoot’s testimony was already admitted by the victim, there is

no evidence to support Coles’ theory that the testimony of Lightfoot prejudiced him.2


                                          *****

       For the reasons provided above, Coles has failed to establish that he is entitled to

federal habeas relief. Accordingly, the District Court’s denial of his habeas petition is

affirmed.


       2
        Coles also maintains that he is entitled to habeas relief because the
Commonwealth courts’ inordinate delay in deciding his PCRA petition was a violation of
procedural due process. Coles, however, failed to raise his due process claim in the
District Court. Indeed, this issue first appeared in Coles’ pro se response to the
Commonwealth’s answer, effectively denying the Commonwealth any opportunity to
review the claim. The issue has not been decided by the District Court and was not
included in the certificate of appealability. As we have made clear on many occasions,
when a petitioner fails to raise a claim before the District Court, that issue is deemed
waived and we will not address it. See, e.g., Carpenter v. Vaughn, 296 F.3d 138, 148 (3d
Cir. 2002).

                                              11